DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 3, 5-8, 14-20, and 22-26 are pending in the current application. Claims 15-20 have been withdrawn.
Claim Interpretation


With regard to Claim 1, MPEP 2111.02(II) states “the claim preamble must be read in the context of the entire claim. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” Therefore, the limitation of “a caffeine adsorption material” in the preamble of Claim 1 is treated as an intended use of the invention, and is not given patentable weight.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8, 22-24, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwamatsu et al (US 5,302,281).
With regard to Claim 1, Iwamatsu discloses that middle distillates can be produced efficiently in high yields by catalytically cracking petroleum hydrocarbons by contacting the petroleum hydrocarbons with a catalyst composition comprising a cation-exchanged stevensite (Abstract).
Iwamatsu discloses a 2:1 type layered clay mineral represented by the formula in Claim 1, wherein the 2:1 type layered clay mineral is at least one smectite selected from the group consisting of beidellite, nontronite, hectorite and stevensite (Abstract, C9/L65-C10/L5, powdered Na-stevensite exchanged with AlCl3 to create Al-exchanged stevensite (ratio of ion exchange: 100%); C3/L62-C4/L8, synthetic stevensites can the general formula E2xMg3-xSi4O10(OH)2, in which E represents an ion-exchangeable cation, typically Na+ or K+, and x may be from 0 to 0.7). According to this formula, x overlaps with the requirements for a, E1 is Al, E2 and b are zero, M1 is Mg, c is 3-x, M2 and d are zero, e is zero, and f is 2.
With regard to Claim 3, Iwamatsu discloses wherein the parameters a and b satisfy the claimed relationship (C3/L62-C4/L8, x overlaps with the requirements for a, b is zero).
With regard to Claim 5, E1 is Al.







With regard to Claim 6, based on the instant specification [0017], [0028], the examples and comparative examples, it appears that any 2:1 type layered clay mineral that meets the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein an occupied area per polyvalent cation E1m+ on a layer plane is in a range of no less than 0.8 nm2/cation to no greater than 9 nm2/cation. Therefore, the clay minerals of Iwamatsu as set forth in Claim 1 inherently meet the limitations of Claim 6.
With regard to Claim 7, based on the instant specification [0032], it appears that any 2:1 type layered clay mineral having polyvalent cation E1 as set forth in [0032] and otherwise meeting the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein the 2:1 type layered clay mineral and/or its derivative may have a basal plane spacing of no less than 1.2 nm to no greater than 1.9 nm as measured by X-ray diffraction in a state wetted with water. Therefore, the clay minerals of Iwamatsu as set forth in Claim 1 inherently meet the limitations of Claim 7.


With regard to Claims 8 and 25, based on the instant specification [0030]-[0031], it appears that any 2:1 type layered clay mineral meeting the requirements of the claimed formula in Claim 1 will inherently have the claimed wherein the 2:1 type layered clay mineral and/or its derivative have a primary particle diameter (viz., a constant direction (Green) diameter in the ab-axis direction of a crystal observed under a microscope) of no less than 10 nm to no greater than 2 µm. Therefore, the clay minerals of Iwamatsu as set forth in Claim 1 inherently meet the limitations of Claim 8.

With regard to Claims 22 and 23, Iwamatsu discloses wherein the 2:1 type layered clay mineral has a layer charge of no less than 0.2 to less than 0.75 (Claim 22), and no less than 0.3 to less than 0.5 (Claim 23) (C3/L62-C4/L8, the layer charge is 2x, with x ranging from 0 to 0.7, which overlaps with the claimed layer charge).
With regard to Claim 24, Iwamatsu discloses the interlayer cations Na+ and Ca2+ are exchanged for Al3+ as described in Iwamatsu (C9/L65-C10/L5). Since Al3+  is a polyvalent cation, the 2:1 type layered clay mineral of Iwamatsu will inherently comprise spaces between the cations positioned between layers for adsorption of the caffeine. See instant specification [0056].
With regard to Claim 26, Iwamatsu discloses that instead of exchanging sodium for aluminum, the sodium may be exchanged for Mg, Sr, Ti, V, Co, Ni, Zn, Ga, Zr, and Ba (C4/L54-68).
Claim Rejections - 35 USC § 103



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwamatsu et al (US 5,302,281), as applied to the claims above, in view of Absil (US 4,983,276).
With regard to Claim 14, Iwamatsu discloses all the limitations in the claims as set forth above. However, Iwamatsu is silent to the material further containing at least one additive selected from the group consisting of active carbon, acid clay, activated clay and zeolite.
Absil discloses the catalytic cracking of a hydrocarbon oil to provide a product of increased octane number and increased C5+ gasoline content (Abstract). Absil discloses that naturally occurring clays including the montmorillonite family can be composited with the catalyst components (C8/L5-25). Absil discloses that the addition of a separate additive or composite catalyst comprising a specific class of zeolites has been found to be extremely efficient as an octane and total gasoline yield improver (C3/L3-13). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the catalytic cracking composition of Iwamatsu to include a zeolite additive, as taught by Absil, since the specific class of zeolites has been found to be extremely efficient as an octane and total gasoline yield improver.
Response to Arguments
Applicant’s arguments with respect to Claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777